Exhibit 10.2

PERFORMANCE SHARE UNIT AGREEMENT

Pursuant to the

CONSTELLATION BRANDS, INC.

LONG-TERM STOCK INCENTIVE PLAN

Name of Participant:

Date of Grant:

Target Number of Performance Share Units:

Value of Each Unit on Date of Grant:

Service Vesting Date:                                    [Vesting Date]

Constellation Brands, Inc. (the “Company”) hereby awards to the designated
participant (“Participant”), the opportunity to receive the Performance Share
Units described herein under the Company’s Long-Term Stock Incentive Plan (the
“Plan”). Performance Share Units consist of the right to receive shares of
Class A Common Stock, par value $.01 per share, of the Company (“Shares”).
Generally, the Participant will not receive any Performance Share Units unless
specified service and performance requirements are satisfied. This Performance
Share Unit Agreement is subject to the attached Terms and Conditions of
Performance Share Unit Agreement (collectively with this document, this
“Agreement”) and terms of the Plan.

PLEASE BE SURE TO READ ALL OF THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT. FOR EXAMPLE, IMPORTANT ADDITIONAL INFORMATION ON VESTING AND
FORFEITURE OF THE PERFORMANCE SHARE UNITS COVERED BY THIS AWARD IS CONTAINED IN
PARAGRAPH 2 OF THE TERMS AND CONDITIONS. TO THE EXTENT ANY CAPITALIZED TERMS
USED IN THE TERMS AND CONDITIONS ARE NOT DEFINED HEREIN, THEY WILL HAVE THE
MEANING ASCRIBED TO THEM IN THE PLAN.

BY MY ELECTRONIC ELECTION TO ACCEPT THE TERMS AND CONDITIONS OF THIS GRANT OF
PERFORMANCE SHARE UNITS (WHICH SERVES AS MY ELECTRONIC SIGNATURE OF THIS
AGREEMENT), I AGREE THAT MY PARTICIPATION IN THE PLAN IS GOVERNED BY THE
PROVISIONS OF THE PLAN AND THIS AGREEMENT. IF I FAIL TO ACCEPT THE TERMS AND
CONDITIONS OF THIS AWARD WITHIN NINETY (90) DAYS OF THE DATE OF GRANT SET FORTH
ABOVE, THE COMPANY MAY DETERMINE THAT THIS AWARD HAS BEEN FORFEITED.



--------------------------------------------------------------------------------

 

-2-

 

TERMS AND CONDITIONS OF PERFORMANCE SHARE UNIT AGREEMENT

1.        Summary. The Company hereby awards to the Participant under the Plan
as a separate incentive and not in lieu of any salary or other compensation for
his or her services the opportunity to receive Performance Share Units, subject
to all of the terms and conditions in this Agreement and the Plan. Generally,
the Participant will not receive any Performance Share Units unless the
specified service and performance requirements set forth herein are satisfied.

2.        Vesting in Performance Share Units.

(a)        Performance and service vesting requirements. Except as otherwise
provided in Section 2(b), both performance and service vesting requirements must
be satisfied before the Participant can earn Performance Share Units under this
Agreement. With certain exceptions noted below, the Participant will vest in
his/her right to receive Performance Share Units under this Agreement if the
Participant remains in continuous employment with the Company or its
Subsidiaries until the Service Vesting Date (as set forth on the first page of
this Agreement) and the Company achieves the target specified in Schedule A
regarding the expansion of the Peidras Negras Brewery located in Nava, Coahuila,
Mexico. If the Participant remains in continuous employment with the Company or
its Subsidiaries until the Service Vesting Date, the Participant shall vest in
his/her right to receive a number of Performance Share Units, if any, based on
the performance matrix set forth in Schedule A. Schedule A sets forth how the
number of the Participant’s vested Performance Share Units is calculated.

(b)        Special Vesting Rules.

  (i)        Death or PSU Disability. If the Participant dies or incurs a PSU
Disability (as defined below) while employed by the Company or its Subsidiaries
prior to the Service Vesting Date, the Participant shall vest in a number of
Performance Share Units equal to the number of the Participant’s Target Number
of Performance Share Units. A “PSU Disability” is a disability as defined under
Treasury Regulation section 1.409A-3(i)(4)(i)(A) which generally means that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. Any Performance Share Units that do not vest under this
provision shall be forfeited upon the Participant’s death or PSU Disability.

  (ii)        PSU Change in Control. The Performance Share Units are subject to
the following rules in the event the Participant remains in continuous
employment with the Company or its Subsidiaries until the date of a change in
control described in this subsection, which rules shall apply in lieu of the
default Change in Control provisions under the Plan. Upon the occurrence of an
event that: (A) occurs before the Service Vesting Date; (B) is a Change in
Control; and (C) constitutes a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Code Section 409A (a “PSU Change in Control”),
the Participant shall vest in a number of Performance Share Units equal to the
number of the Participant’s Target Number of Performance Share Units; provided
that such Performance Share Units were not previously forfeited. Any



--------------------------------------------------------------------------------

 

-3-

 

Performance Share Units that do not vest upon a PSU Change in Control shall be
forfeited upon the PSU Change of Control.

(iii)        Other Termination. In the event that the Participant ceases to be
employed by the Company or its Subsidiaries prior to the Service Vesting Date
or, if earlier, the date of a PSU Change in Control for any reason other than
death or PSU Disability, the Participant shall forfeit his/her right to all
unvested and unpaid Performance Share Units. The Participant will cease to be
employed by the Company or its Subsidiaries if the Participant is employed by an
entity that ceases to be a Subsidiary.

3.        Time and Form of Payment. Payouts of vested Performance Share Units
shall be made in the form of shares of the Company’s Class A Stock. Each
Performance Share Unit awarded under this Agreement consists of the right to
receive one share of Class A Stock. Vested Performance Share Units shall be paid
as follows:

(a)        Payments for Reasons other than Death, PSU Disability or PSU Change
of Control. The Participant’s vested Performance Share Units under Section 2(a)
shall be paid on or after                          but no later than
                        , but payment shall only be made after the Committee
completes the written certification set forth in Section 6(d) below with respect
to this Award.

(b)        Death or PSU Disability. If the Participant dies or incurs a PSU
Disability while employed by the Company or its Subsidiaries prior to the
Service Vesting Date, the Participant’s vested Performance Share Units shall be
paid within 60 days following the date of the Participant’s death or PSU
Disability.

(c)        PSU Change in Control. Upon the occurrence of an event that is a PSU
Change in Control, the Participant’s vested Performance Share Units shall be
paid on or within 60 days following the date of such PSU Change in Control.

4.        Committee Discretion. The Committee has complete and full
discretionary authority to make all decisions and determinations under this
Agreement, and all decisions and determinations by the Committee will be final
and binding upon all persons, including, but not limited to, the Participant and
his/her personal representatives, heirs and assigns.

5.        Death of Participant. Any distribution or delivery to be made to the
Participant under this Agreement shall, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, the Participant does not designate any beneficiary or the
Committee does not permit beneficiary designations, to the administrator or
executor of the Participant’s estate. Any designation of a beneficiary by the
Participant shall be effective only if such designation is made in a form and
manner acceptable to the Committee. Any such permitted transferee upon the
Participant’s death must furnish the Company with (a) written notice of his or
her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.



--------------------------------------------------------------------------------

 

-4-

 

6.        Code Section 162(m). This Award is intended to comply with the
requirements of Code Section 162(m) and the provisions of this Award shall be
interpreted and administered consistently with that intent. In that light, the
following rules shall apply to the award:

(a)        The Committee shall establish the performance targets and terms of
this Agreement within 90 days of the commencement of the performance period. The
satisfaction of the performance targets for paying Performance Share Units shall
be substantially uncertain at the time they are established.

(b)        The amount of Performance Share Units that vest shall be computed
under an objective formula and the Committee shall have no discretionary
authority to increase the amount of the Performance Share Units that vest or
alter the methodology for calculating the Performance Share Units that vest,
except as permitted by Code Section 162(m) and the Plan.

(c)        The maximum aggregate number of Shares underlying the Awards of
Performance Share Units (together with any Restricted Stock Units) granted under
the Plan to any one Participant during any fiscal year of the Company cannot
exceed 2,000,000 Shares.

(d)        Before any Performance Share Units are paid to the Participant, the
Committee will certify, in writing, the Company’s satisfaction of the
pre-established performance target and the number of Performance Share Units
payable to the Participant.

7.        Code Section 409A. Performance Share Units are generally intended to
be exempt from Code Section 409A as short-term deferrals and, accordingly, the
terms of this Agreement shall be construed to preserve such exemption. To the
extent that this Agreement is subject to the requirements of Code Section 409A,
this Agreement shall be interpreted and administered in accordance with the
intent that the Participant not be subject to tax under Code Section 409A.
Neither the Company nor any of its Subsidiaries shall be liable to any
Participant (or any other individual claiming a benefit through the Participant)
for any tax, interest, or penalties the Participant might owe as a result of
participation in the Plan, and the Company and its Subsidiaries shall have no
obligation to indemnify or otherwise protect the Participant from the obligation
to pay any taxes pursuant to Section 409A, unless otherwise specified.

8.        Settlement of Performance Share Units.

(a)        Status as a Creditor. Unless and until Performance Share Units have
vested in accordance with Section 2 above and become payable under Section 3
above, the Participant will have no settlement right with respect to any
Performance Share Units. Prior to settlement of any vested Performance Share
Units, the vested Performance Share Units will represent an unfunded and
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. The Participant is an unsecured general creditor of the
Company, and settlement of Performance Share Units is subject to the claims of
the Company’s creditors.

(b)        Form of Settlement. Performance Share Units will be settled in the
form of Shares of Class A Stock. Fractional Shares will not be issued upon the
vesting of Performance Share Units. In the event that a fractional Share is owed
to the Participant, instead of paying such fractional Share, the Company shall
round up the Shares that are payable to the



--------------------------------------------------------------------------------

 

-5-

 

Participant to the nearest whole number. Upon issuance, Shares will be
electronically transferred to an account in the Participant’s name at the
provider then administering the Plan as it relates to the Performance Share
Units.

(c)        Clawback. If the Company subsequently determines that it is required
by law to include an additional “clawback” or “recoupment” provision to
outstanding awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision shall
automatically apply to this Award, as applicable, as if it had been included on
the Date of Grant.

9.        Tax Liability and Withholding. The Company or one of its Subsidiaries
shall assess and withhold any federal, state or local income taxes, social
security taxes, or other employment withholding taxes that may arise or be
applicable in connection with the Participant’s participation in the Plan,
including, without limitation, any tax liability associated with the grant or
vesting of the Performance Share Units or sale of the underlying Shares (the
“Tax Liability”). These requirements may change from time to time as laws or
interpretations change. Regardless of the Company’s or the Subsidiary’s actions
in this regard, the Participant hereby acknowledges and agrees that the Tax
Liability shall be the Participant’s sole responsibility and liability.

The Participant acknowledges that the Company’s obligation to issue or deliver
Shares shall be subject to satisfaction of the Tax Liability. Unless otherwise
determined by the Company, withholding obligations shall be satisfied by having
the Company or one of its Subsidiaries withhold all or a portion of any Shares
that otherwise would be issued to the Participant upon settlement of the vested
Performance Share Units; provided that amounts withheld shall not exceed the
amount necessary to satisfy the Company’s tax withholding obligations. Such
withheld Shares shall be valued based on the Fair Market Value as of the date
the withholding obligations are satisfied. The Company or one of its
Subsidiaries may also satisfy the Tax Liability by deduction from the
Participant’s wages or other cash compensation paid to the Participant by the
Company or the Subsidiary. If the Company or a Subsidiary does not elect to have
withholding obligations satisfied by either withholding Shares or by deduction
from the Participant’s wages or other compensation paid to the Participant by
the Company or the Subsidiary, the Participant agrees to pay the Company or the
Subsidiary the amount of the Tax Liability in cash (or by check) as directed by
the Company or the Subsidiary. Notwithstanding anything to the contrary in the
Plan, the Participant shall not be entitled to satisfy any Tax Liability or
withholding obligations that arise as a result of this Agreement by delivering
to the Company any shares of capital stock of the Company.

10.       Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant shall have any of the rights or privileges of a
stockholder of the Company in respect of any Performance Share Units (whether
vested or unvested) or underlying Shares unless and until such Performance Share
Units vest and the corresponding Shares are issued. After such issuance, the
Participant shall have the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares,
if any.



--------------------------------------------------------------------------------

 

-6-

 

11.        Acknowledgments. The Participant acknowledges and agrees to the
following:

  (a)        The Plan is discretionary in nature and the Committee may amend,
suspend, or terminate it at any time.

  (b)        The grant of the Performance Share Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Performance Share Units, or benefits in lieu of the Performance Share
Units, even if the Performance Share Units have been granted repeatedly in the
past.

  (c)        All determinations with respect to future Performance Share Units,
if any, including, but not limited to, the times when Performance Share Units
shall be granted or when Performance Share Units shall vest, will be at the sole
discretion of the Committee.

  (d)        The Participant’s participation in the Plan is voluntary.

  (e)        The value of the Performance Share Units is an extraordinary item
of compensation, which is outside the scope of the Participant’s employment
contract (if any), except as may otherwise be explicitly provided in the
Participant’s employment contract (if any).

  (f)        The Performance Share Units are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating termination, severance, resignation, redundancy, end of service, or
similar payments, or bonuses, long-service awards, pension or retirement
benefits.

  (g)        The future value of the Shares is unknown and cannot be predicted
with certainty.

  (h)        No claim or entitlement to compensation or damages arises from the
termination or forfeiture of the Award, termination of the Plan, or diminution
in value of the Performance Share Units or Shares, and the Participant
irrevocably releases the Company and its Subsidiaries from any such claim that
may arise.

  (i)        Neither the Plan nor the Performance Share Units shall be construed
to create an employment relationship where any employment relationship did not
otherwise already exist.

  (j)        Nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue to be employed by the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company or the Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant under applicable law.

  (k)        The transfer of the employment of the Participant between the
Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a termination of service.

  (l)        Nothing in this Agreement shall affect the Participant’s right to
participate in and receive benefits under and in accordance with the then
current provisions of any pension, insurance or other employee welfare plan or
program of the Company or any Subsidiary in which the Participant is entitled to
participate.

  (m)      The Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding the Participant’s
participation in the Plan, or the Participant’s acquisition or sale of the
underlying Shares. The Participant is hereby advised



--------------------------------------------------------------------------------

 

-7-

 

to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

  (n)        The Company reserves the right to impose other requirements on
participation in the Plan, on the Performance Share Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local laws and Rules or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

12.        Changes in Stock. In the event that as a result of a stock dividend,
stock split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Class A
Stock shall be increased, reduced or otherwise changed, the Performance Share
Units shall be adjusted automatically consistent with such change to prevent
substantial dilution or enlargement of the rights granted to, or available for,
the Participant hereunder.

13.        Address for Notices. All notices to the Company shall be in writing
and sent to the Company’s General Counsel at the Company’s corporate
headquarters. Notices to the Participant shall be addressed to the Participant
at the address as from time to time reflected in the Company’s employment
records as the Participant’s address.

14.        Transferability. The Participant shall have no right to sell, assign,
transfer, pledge or otherwise encumber the Performance Share Units in any
manner. Shares may be sold, assigned, transferred or encumbered only after they
are issued to the Participant upon settlement. Following the settlement and
issuance of Shares, in the event the Company permits the Participant to arrange
for a sale of Shares through a broker or another designated agent of the
Company, the Participant acknowledges and agrees that the Company may block any
such sale and/or cancel any order to sell placed by the Participant, in each
case if the Participant is not then permitted under the Company’s insider
trading policy to engage in transactions with respect to securities of the
Company. If the Committee determines that the ability of the Participant to sell
or transfer Shares is restricted, then the Company may notify the Participant in
accordance with Section 13 of this Agreement. The Participant may only sell such
Shares in compliance with such notification from the Company.

15.        Binding Agreement. Subject to the limitation on the transferability
of this Award contained herein, this Agreement shall be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

16.        Plan Governs. This Agreement is subject to all terms and provisions
of the Plan. Capitalized terms not defined in this Agreement shall have the
respective meanings given to such terms in the Plan. In the event of a conflict
between one or more provisions of this Agreement and one or more provisions of
the Plan, the provisions of the Plan shall govern.

17.        Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of Delaware, United States of America,
regardless of the law that might be applied under principles of conflict of
laws.



--------------------------------------------------------------------------------

 

-8-

 

18.        Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

19.        Severability. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

20.        Modifications to this Agreement. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not executing this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.

21.        Amendment, Suspension or Termination of the Plan. By accepting this
Award, the Participant expressly warrants that he or she has received a right to
a Performance Share Unit under the Plan, and has received, read, and understood
a description of the Plan. The Participant understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.

22.        Compliance with Laws and Regulations; General Restrictions on
Delivery of Shares. The Participant understands that the vesting of the
Performance Share Units under the Plan and the issuance, transfer, assignment,
sale, or other dealings of the Shares shall be subject to compliance by the
Company (or any Subsidiary) and the Participant with all applicable requirements
under the laws and Rules of the country of which the Participant is a resident.
Furthermore, the Participant agrees that he or she will not acquire Shares
pursuant to the Plan except in compliance with the laws and Rules of the country
of which the Participant is a resident.

The Company shall not be required to transfer or deliver any Shares or dividends
or distributions relating to such Shares until it has been furnished with such
opinions, representations or other documents as it may deem necessary or
desirable, in its discretion, to ensure compliance with any law or Rules of the
Securities and Exchange Commission or any other governmental authority having
jurisdiction under the Plan or over the Company, the Participant, or the Shares
or any interests therein. The award of Performance Share Units evidenced by this
Agreement is also subject to the condition that, if at any time the Committee
administering the Plan shall determine, in its discretion, that the listing,
registration or qualification of the Shares (or any capital stock distributed
with respect thereto) upon the New York Stock Exchange (or any other securities
exchange or trading market) or under any United States state or Federal law or
other applicable Rule, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of the Performance Share Units evidenced by this Agreement or the
issuance, transfer or delivery of the Shares (or the payment of any dividends or
other distributions related to the Shares), the Company shall not be required to
transfer or deliver any Shares or dividends or distributions relating to such
Shares unless such listing, registration, qualification, consent or approval
shall have been effected or obtained to the complete satisfaction of the
Committee and free of any conditions not acceptable to the Committee.



--------------------------------------------------------------------------------

 

-9-

 

23.        Electronic Delivery and Execution. The Participant hereby consents
and agrees to electronic delivery of any documents that the Company may elect to
deliver (including, but not limited to, plan documents, prospectus and
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other Award made or offered under the Plan. The
Participant understands that, unless revoked by the Participant by giving
written notice to the Company pursuant to the Plan, this consent will be
effective for the duration of this Agreement. The Participant also understands
that he or she will have the right at any time to request that the Company
deliver written copies of any and all materials referred to above. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may elect to deliver, and
agrees that his or her electronic signature is the same as, and will have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
Plan.



--------------------------------------------------------------------------------

 

-10-

 

SCHEDULE A

The number of Performance Share Units to which the Participant will be entitled
if the Participant satisfies the applicable service requirements will be
calculated by the Committee with respect to whether the Company’s expansion of
the Piedras Negras Brewery located in Nava, Coahuila, Mexico to a nominal
capacity (i.e., the brewery’s annual production capacity for packaged beer if
operated at 100% capacity) of at least twenty (20) million hectoliters of
packaged beer annually, to include the ability to produce commercially
reasonable quantities of each Modelo beer brand offered by Crown Imports LLC for
sale in the United States on April 19, 2013, is accomplished on or before
June 7, 2016 (the “Expansion”).

Specifically, the Committee shall calculate the number of vested Performance
Share Units for the Participant if the Participant satisfies the applicable
service requirement by multiplying the Participant’s Target Number of
Performance Share Units by the applicable percentage determined as set forth
below. As noted in the Terms and Conditions to this Agreement, special rules
apply under certain circumstances, such as death, PSU Disability and PSU Change
in Control.

The following table shall apply for calculating this Award:

 

Expansion Accomplished by

June 7, 2016

  

Expansion Not Accomplished by

June 7, 2016

   

100%

   0%  

As set forth above, the maximum percentage by which the Participant’s Target
Number of Performance Share Units is multiplied cannot exceed 100% and the
minimum percentage by which the Participant’s Target Number of Performance Share
Units is multiplied is 0%.